111 U.S. 776 (1884)
NICKLE and Another
v.
STEWART and Another.
Supreme Court of United States.
Argued April 17th, 1884. Decided May 5th, 1884.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
Mr. J.W. Davis for appellants.
No appearance for appellees.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Without intending to decide that an appeal lies to this court from an order of a circuit court, or of a district court exercising circuit court powers, refusing leave to file a bill of review, we hold that the refusal in this case was right. The bill as presented has none of the characteristics of a bill of review. No errors of law appearing on the face of the record are assigned, and there is no allegation of any discovery of new matter since the decree was rendered.
Affirmed.